Dear Mr. Bailey:
You have requested an opinion of this office regarding a taxpayer's request for a tax refund.  According to your correspondence, a taxpayer who was eligible for a use value assessment, but who was unaware of her eligibility and never filed a use value application, now seeks a refund.
We refer you to Article 7, Section 18(C) Louisiana Constitution Article of 1974, which states, in pertinent part:
     (C)  Use Value.  Bona fide agricultural, horticultural, marsh, and timber lands, as defined by general law, shall be assessed for tax purposes at ten percent of use value rather than fair market value . . ."
The subject of use value assessments and the eligibility requirements therefore are addressed in La. R.S. 47:2301-2309. Specifically, La. R.S. 47:2304 requires that active measures be taken by a landowner in order for property to be assessed at lower use value rates:
     "A.  A landowner, desiring a use value assessment under this Act shall be required to file an application with the assessor in the parish or district where the property is located certifying that the property is eligible for use value assessment . . .
     B.  Applications shall be filed at least every four years, except that in the event of sale of the property, the purchaser must sign a new application within sixty days from the date of the sale.
     C.  In addition to the filing of an application required in Section 4(A) above, the landowner shall sign an agreement that the land will be devoted to one or more of the designated uses as defined in Section 2 of this Act."
La. R.S. 47:2304 places the burden on a taxpayer entitled to a use value assessment to make proper and timely application therefor.  It is our opinion that a taxpayer who is eligible for a use value assessment, but who did not make a timely application therefor, is not entitled to a refund.
Trusting this opinion adequately responds to your request, I am,
Sincerely,
                           RICHARD P. IEYOUB Attorney General
                           BY: JEANNE-MARIE ZERINGUE Assistant Attorney General
RPI:JMZ:jv 0103n
OPINION NUMBER 90-241
1990
LSA R.S. 48:753(A)
R.S. 48:753(A)(5) permits, but does not require, the parish governing authority, upon request of the governing authority of any incorporated municipality within the parish, to perform all or part of the repair, maintenance and care of roads, streets, alleys, bridges, etc. situated within and under the jurisdiction of such incorporated municipality.
Mr. Robert J. Black Assistant City Attorney City of Bogalusa 630 Louisiana Avenue Bogalusa, Louisiana 70427
Date Received:  July 24, 1990
Date Released:
ELIZABETH K. HARRIS — Assistant Attorney General